t c memo united_states tax_court leif d rozin petitioner v commissioner of internal revenue respondent docket no filed date henry louis sirkin for petitioner gary r shuler jr for respondent memorandum opinion goeke judge the parties agree that there is a deficiency in income_tax of dollar_figure and a penalty pursuant to section of dollar_figure for tax_year 1unless otherwise indicated section references are to the internal_revenue_code applicable at all relevant times rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest continued the only question for decision is whether the deficiency and penalty are reduced before assessment by petitioner’s remittances of dollar_figure and dollar_figure made on date and date respectively background the parties submitted this case fully stipulated under rule the stipulation of facts and the facts drawn from stipulated exhibits are incorporated herein at the time the petition was filed petitioner resided in florida on date petitioner filed form_1040 u s individual_income_tax_return return reporting tax owed of dollar_figure for tax_year petitioner made total payments of dollar_figure for tax_year on date the internal_revenue_service irs issued petitioner a refund of dollar_figure as petitioner had overpaid the tax_liability reported on his return the irs has not made any additional civil tax_assessment for petitioner’s tax_year criminal proceeding on date after a criminal trial in the u s district_court for the southern district of ohio a jury found petitioner guilty of subscribing a false tax continued dollar return under sec_7206 attempting to evade taxes under sec_7201 and conspiracy to defraud the government in violation of u s c sec_371 by letter dated date petitioner made a payment of dollar_figure to the department of the treasury the payment was calculated by the u s probation department as the tax loss for in united_states v rozin no cr-000139 sjd-1 s d ohio on date the u s court_of_appeals for the sixth circuit affirmed the judgment of the district_court and upheld the convictions under sec_7206 and sec_7201 and u s c sec_371 664_f3d_1052 6th cir on date the district_court entered judgment ordering petitioner to pay dollar_figure in restitution to the irs the judgment document stated as of the date of this judgment petitioner has paid dollar_figure leaving a balance of dollar_figure on date petitioner made a payment of dollar_figure to the department of treasury internal_revenue_service attn ms restitution petitioner’s two restitution payments made to the department of the treasury totaled dollar_figure petitioner and his co-defendants made restitution payments that fully paid the restitution ordered by the district_court on date the government filed a satisfaction of criminal judgment with the district_court and released the lien arising from the restitution order filed against petitioner examination at the time the restitution payments were received the irs’ books_and_records reflected that petitioner did not have a balance due for tax_year respondent did not issue an examination_report to petitioner until date over a year after the restitution payments were received on date respondent mailed a notice_of_deficiency notice to petitioner in the notice respondent determined a deficiency on the basis of flowthrough adjustments to an s_corporation return for which petitioner was a shareholder wherein income of the s_corporation was underreported respondent determined that petitioner was liable for a resulting deficiency in income_tax of dollar_figure and a penalty under sec_6663 of dollar_figure petitioner has not executed a form 4089-b notice of deficiency--waiver for tax_year on date petitioner timely filed a petition with this court for redetermination respondent has not assessed the deficiency and sec_6663 penalty for tax_year respondent has not yet applied the restitution payments against petitioner’s income_tax_liability and sec_6663 penalty for tax_year discussion the parties agree that there is a deficiency of dollar_figure and a sec_6663 penalty of dollar_figure for tax_year the parties however disagree about the treatment and characterization of petitioner’s restitution payments this dispute boils down to an issue of timing petitioner requests that we treat the restitution payments as payment in satisfaction of his deficiency and sec_6663 penalty for tax_year respondent however is statutorily prohibited from crediting petitioner’s account until the deficiency and the sec_6663 penalty are assessed see sec_6201 sec_6213 b see also schwartz v commissioner tcmemo_2016_144 our jurisdiction in a deficiency case is predicated on the commissioner’s issuing a valid notice_of_deficiency and the taxpayer’s timely filing a petition with this court challenging the notice sec_6212 sec_6213 sec_7442 rules see eg 73_tc_902 respondent is unable to reduce his deficiency and sec_6663 penalty determinations before assessment by amounts of restitution previously ordered by the district_court and remitted by petitioner although restitution is based upon an estimate of civil tax_liability it is not determinative of civil tax_liability see 419_f3d_829 8th cir aff’g t c memo 183_f3d_535 6th cir aff’g tcmemo_1997_566 the restitution statute specifically contemplates that a civil claim may be brought after the criminal prosecution by providing that the amount_paid under a restitution order shall be reduced by any amount later recovered as compensatory_damages for the same loss by the victim in any federal civil_proceeding u s c sec j furthermore any amount_paid to the irs as restitution for taxes owed must be deducted from any civil judgment the irs obtains to collect the same tax_deficiency see 217_f3d_960 8th cir 941_f2d_71 2d cir it follows that until a civil judgment is entered the irs is unable to reduce a taxpayer’s liability by restitution paid see schwartz v commissioner tcmemo_2016_144 at petitioner relies upon 419_f3d_1135 11th cir in support of his contention that his civil tax_liabilities have been extinguished by the restitution paid petitioner’s reliance on creel however is misplaced in creel the taxpayer was not contesting the assessment of tax and penalties but rather challenging the irs’ collection actions post assessment of civil tax_liabilities in excess of restitution ordered respondent is not attempting to collect additional_amounts he is merely attempting to officially record the fact and amount of petitioner’s administratively determined tax_liability or rather to make an assessment a deficiency must first exist before restitution remittances for taxes owed can be applied to reduce that deficiency in other words the restitution assessment which is assessed as if it were a tax cannot offset a tax_assessment until a tax_assessment of the deficiency has been made the amount of a deficiency turns not on what payments have been applied to an account but rather on what assessments have been made with respect to that account longino v commissioner tcmemo_2013_80 at aff’d 593_fedappx_965 11th cir see sec_301_6211-1 proced admin regs payments on account of estimated income_tax like other_payments of tax by the taxpayer shall likewise be disregarded in the determination_of_a_deficiency see also burke v commissioner tcmemo_2009_282 slip op pincite ndollar_figure o nce the tax actually due has all been assessed there is no more deficiency--whether or not the tax due has been paid mackey v commissioner tcmemo_2004_70 slip op pincite holding that remittances made before issuance of notice_of_deficiency without corresponding assessments did not affect amount of deficiency hillenbrand v commissioner tcmemo_2002_303 slip op pincite payments are not included in determining or redetermining a deficiency simply because they do not fit within the definition of a deficiency the irs is authorized to make various types of assessments sec_6201 the most common types are summary assessments which can be immediately assessed and deficiency assessments a deficiency assessment requires the irs to follow a number of statutory steps before it may undertake to collect the deficiency 24_f3d_901 7th cir sec_6212 provides that if the secretary determines that there is a deficiency he is authorized to send a notice of the deficiency to the taxpayer the irs generally cannot assess a deficiency unless a notice_of_deficiency has been issued see sec_6213 as income_tax is subject_to the deficiency procedures an assessment generally cannot be made until the taxpayer waives the restrictions prohibiting assessment the 90-day or 150-day period expires following the issuance of a notice_of_deficiency or if the taxpayer timely files a petition with this court the court’s decision becomes final sec_6213 sec_301_6213-1 proced admin regs deficiency procedures apply to amounts attributable to a deficiency sec_6211 defines a deficiency as follows sec_6211 in general --for purposes of this title in the case of income estate_and_gift_taxes imposed by subtitles a and b and excise_taxes imposed by chapter sec_41 sec_42 sec_43 and sec_44 the term deficiency means the amount by which the tax imposed by subtitle a or b or chapter or exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made in other words a deficiency is the correct_tax minus the tax_shown_on_the_return minus prior deficiency assessments plus rebates petitioner contends that respondent erred in calculating the tax due and owing to the irs because the n otice does not account for p etitioner’s payments of dollar_figure and dollar_figure on date and date respectively this argument however assumes that respondent was required to give petitioner credit for the restitution payments pursuant to sec_6211 petitioner’s restitution payments were not shown as the tax on his return petitioner reported tax owed of dollar_figure on his return made total payments of dollar_figure and was issued a refund for the difference the irs has since made no additional civil tax assessments for petitioner’s tax_year accordingly petitioner’s restitution payments do not discharge or reduce his deficiency and sec_6663 penalty determinations under sec_6211 although petitioner’s restitution payments were previously assessed they were not assessed as a deficiency rather they were summarily assessed sec_6213 provides that regular deficiency procedures do not apply to amounts of restitution assessments a restitution order under u s c sec is a criminal_penalty and even if computed by reference to civil tax_liability is not a final_determination of civil tax_liability in re jara no 14-80057-g3-13 wl at bankr s d tex a restitution order is a lien in favor of the united_states on all property and rights to property of the person fined as if the liability of the person fined were a liability for a tax assessed under the internal_revenue_code u s c sec c the irs is instructed to assess and collect restitution for failure to pay any_tax in the same manner as if such amount were such tax sec_6201 emphasis added the irs is permitted 2that is assessed before our decision see 135_tc_238 n 3this section applies for restitution orders entered after date continued to immediately assess without issuing a statutory_notice_of_deficiency and collect as if it were a tax the restitution ordered see sec_6201 sec_6213 accordingly restitution ordered is assessed separately from a taxpayer’s tax_liability and does not provide a basis on which a tax may be assessed thus petitioner’s restitution payments are not included as amounts previously assessed as a deficiency and respondent was not permitted to reduce his determination by those payments under sec_6211 see also weber v commissioner tcmemo_1995_125 wl at because restitution does not fit within the definition of a deficiency under sec_6211 restitution payments made do not reduce or discharge a deficiency determination before the deficiency is assessed by failing to waive restrictions on assessment and filing a petition in this court petitioner has effectively prevented respondent from doing exactly what he is requesting respondent to do--reduce the amount due by amounts remitted before petitioner received the notice see sec_6213 after the amount of petitioner’ sec_3 continued firearms excise_tax improvement act of pub_l_no sec_3 stat pincite the restitution order in petitioner’s district_court case was issued on date restitution order was summarily assessed respondent determined an income_tax deficiency for petitioner’s tax_year upon making that determination respondent was statutorily obligated to send petitioner a notice_of_deficiency before assessing the deficiency and the sec_6663 penalty see sec_6212 respondent has stipulated that following entry of a final_decision in this proceeding he will assess the income_tax deficiency of dollar_figure the penalty pursuant to sec_6663 of dollar_figure and interest as provided by law for tax_year and respondent will credit petitioner’s account with the restitution payments as of the date of those payments against those civil tax assessments to reflect the foregoing decision will be entered for respondent
